Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-9, 22-24, 33 and 34 are currently under examination, wherein claim 1 has been amended and claims 33 and 34 have been newly added in applicant’s amendment filed on January 24, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1-9 and 22-24 under 35 U.S.C. 103 as stated in the Office action dated October 22nd, 2021 have been withdrawn in light of applicant’s amendment filed on January 24, 2022. New grounds of rejections have been established as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. 2015/0352794 A1).
	With respect to claims 1-6, 9 and 22-24, Nguyen et al. (‘794 A1) discloses a method of additive manufacturing comprising providing information related to a part 
.
4.	Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (‘794 A1) in view of Das et al. (US Pub. 2014/0163717 A1).
	With respect to claims 33 and 34, Nguyen et al. (‘794 A1) does not specify simulating crystal structure as claimed. Das et al. (‘717 A1) discloses simulating resultant material crystal structures in an additive manufacturing process (abstract and paragraphs [0136], [0311] and [0331]-[0334]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simulate resultant material crystal structures of Nguyen et al. (‘794 A1) as disclosed by Das et al. (‘717 A1)  in order to obtain desired resultant material crystal structures as disclosed by Das et al. (‘717 A1) (paragraph [0136])


Response to Arguments
5.	The applicant’s arguments filed on January 24, 2022 have been fully considered but they are moot in light of the new grounds of rejections above.	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


2/9/2022